DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements filed September 14, 2021 and February 14, 2022 has been placed in the application file and the information referred to therein has been considered as to the merits.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4, 11, 13-14, 18-20, 23-24 and 34-35 of U.S. Patent No. 10,867,016. Claims 1-17 of the instant application are anticipated by patent claims 1, 3-4, 11, 13-14, 18-20, 23-24 and 34-35 in that claims 1, 3-4, 11, 13-14, 18-20, 23-24 and 34-35 of the patent contain all the limitations of claims 1-17 of the instant application. Therefore, claims 1-17 of the application are not patently distinct from the earlier patent claims and as such is unpatentable for obvious-type double patenting.

US Patent Application – 17/089,848
1. A method for securing a webpage or a webapp processed by a browser executing on a client system, the method comprising the browser executing an instance of white-box protected code, wherein execution of the instance of white-box protected code causes the client system to: 
generate a message comprising message data for use by a control system to perform one or more security tests, the control system communicably connected to the client system via a network, wherein at least part of the message data is indicative of an identity of the instance of white-box protected code; 
send the message to the control system to enable the control system to perform the one or more security tests using the message data:
receive a response from the control system based, at least in part, on the message; and process the response.




2. A method for securing a webpage or a webapp processed by a browser executing on a client system, the method comprising, at a control system communicably connected to the client system via a network:
receiving a message from the client system, the message comprising message data for use by the control system to perform one or more security tests, the message generated by an instance of white-box protected code being executed by the browser, 
wherein at least part of the message data is indicative of an identity of the instance of white-box protected code; 
performing the one or more security tests using the message data; 
generating a response based, at least in part, on the message; 
and sending the response to the client system for processing by the client system.





3. A method for securing a webpage or a webapp processed by a browser executing on a client system, the method comprising the browser executing an instance of white-box protected code, wherein execution of the instance of white-box protected code causes the client system to:
generate a message comprising message data for use by a control system to perform one or more security tests, the control system communicably connected to the client system via a network; 
send the message to the control system to enable the control system to perform the one or more security tests using the message data; 
receive a response from the control system based, at least in part, on the message; 
and process the response; 











wherein the one or more security tests comprises one or more of: 





(a) a test to identify whether the instance of white-box protected code is being executed using a debugger:
(b) a test to identify whether data relating to, or provided by, the webpage or webapp is being, or has been, copied;
(c) a test to identify whether validation of data fields of the webpage or webapp is turned on or off; 
(d) a test to identify whether blocking of advertisements is turned on or off.

4. The method of claim 3, wherein the test to verify integrity of some or all of the webpage or webapp comprises verifying integrity of some or all of the DOM of the webpage or webapp.

5. A method for securing a webpage or a webapp processed by a browser executing on a client system, the method comprising, at a control system communicably connected to the client system via a network:
receiving a message from the client system, the message comprising message data for use by the control system to perform one or more security tests, the message generated by an instance of white-box protected code being executed by the browser:
performing the one or more security tests using the message data;
generating a response based, at least in part, on the message; 
and sending the response to the client system for processing by the client system; 








wherein the one or more security tests comprises one or more of:




(a) a test to identify whether the instance of white-box protected code is being executed using a debugger;
(b) a test to identify whether data relating to, or provided by, the webpage or webapp is being, or has been, copied;
(c) a test to identify whether validation of data fields of the webpage or webapp is turned on or off;
(d) a test to identify whether blocking of advertisements is turned on or off.

6. The method of claim 5, wherein the test to verify integrity of some or all of the webpage or webapp comprises verifying integrity of some or all of the DOM of the webpage or webapp.

7. A method for securing a webpage or a webapp processed by a browser executing on a client system, the method comprising the browser executing an instance of white-box protected code, wherein execution of the instance of white-box protected code causes the client system to:
generate a message comprising message data for use by a control system to perform one or more security tests, the control system communicably connected to the client system via a network:
send the message to the control system to enable the control system to perform the one or more security tests using the message data: 
receive a response from the control system based, at least in part, on the message; and 
process the response; 
wherein said webpage or webapp is arranged to interact with a service system communicably connected to the client system via a network, wherein the message comprises a request to be sent to the service system.

8. The method of claim 7, wherein the service system provides financial services and the webpage or webapp provides access to the financial services. 

9. The method of claim 8, wherein the financial services comprise one or more of: 
accessing a financial account; and/or 
financially interacting with a merchant.

10. A method for securing a webpage or a webapp processed by a browser executing on a client system, the method comprising, at a control system communicably connected to the client system via a network: 
receiving a message from the client system, the message comprising message data for use by the control system to perform one or more security tests, the message generated by an instance of white-box protected code being executed by the browser:
performing the one or more security tests using the message data; 
generating a response based, at least in part, on the message; and 
sending the response to the client system for processing by the client system; 
wherein said webpage or webapp is arranged to interact with a service system communicably connected to the client system via a network, wherein the message comprises a request to be sent to the service system.

16. The method of claim 10, wherein the service system provides financial services and the webpage or webapp provides access to the financial services.

17. The method of claim 16, wherein the financial services comprise one or more of: accessing a financial account; and/or financially interacting with a merchant.


10. A method for securing a webpage or a webapp processed by a browser executing on a client system, the method comprising, at a control system communicably connected to the client system via a network: 
receiving a message from the client system, the message comprising message data for use by the control system to perform one or more security tests, the message generated by an instance of white-box protected code being executed by the browser:
performing the one or more security tests using the message data; 
generating a response based, at least in part, on the message; and 
sending the response to the client system for processing by the client system; 

wherein said webpage or webapp is arranged to interact with a service system communicably connected to the client system via a network, wherein the message comprises a request to be sent to the service system.

11. The method of claim 10, comprising at least one of: 
(a) the control system interacting with the service system; and 
(b) determining, based on an outcome of the one or more security tests, whether the control system should interact with the service system 
and, if it is determined that the control system should interact with the service system, the control system interacting with the service system.

14. The method of claim 10, comprising the control system storing data, based on the message, in a repository for subsequent access by the service system.

15. The method of claim 10, comprising the control system providing the service system an indication of an outcome of the one or more security tests. 

12. The method of claim 11, wherein the response is generated based, at least in part, on the interaction of the control system with the service system.


13. The method of claim 12, wherein the response comprises a reply, from the service system, to the request. 



US Patent -10,867,016
34. A method for securing a webpage or a webapp processed by a browser executing on a client system, the method comprising the browser executing an instance of white-box protected code, wherein execution of the instance of white-box protected code causes the client system to: 
generate a message comprising message data for use by a control system to perform one or more security tests, the control system communicably connected to the client system via a network; 



send the message to the control system to enable the control system to perform the one or more security tests using the message data; 
receive a response from the control system based, at least in part, on the message; and process the response, wherein at least part of the message data is indicative of an identity of the instance of white-box protected code.

23. A method for securing a webpage or a webapp processed by a browser executing on a client system, the method comprising, at a control system communicably connected to the client system via a network: 
receiving a message from the client system, the message comprising message data for use by the control system to perform one or more security tests, the message generated by an instance of white-box protected code being executed by the browser; 





performing the one or more security tests using the message data; 
generating a response based, at least in part, on the message; 
and sending the response to the client system for processing by the client system; 
wherein at least part of the message data is indicative of an identity of the instance of white-box protected code.


1. A method for securing a webpage or a webapp processed by a browser executing on a client system, the method comprising the browser executing an instance of white-box protected code, wherein execution of the instance of white-box protected code causes the client system to: 
generate a message comprising message data for use by a control system to perform one or more security tests, the control system communicably connected to the client system via a network; 
send the message to the control system to enable the control system to perform the one or more security tests using the message data; 
receive a response from the control system based, at least in part, on the message; 
and process the response; 
wherein the response comprises response data and wherein the instance of white-box protected code is arranged to generate, based on the response data, message data of a subsequent message for use by the control system to perform the one or more security tests.



3. The method of claim 1, 
wherein the one or more security tests comprises one or more of: 
(a) a test to verify integrity of some or all of the instance of white-box protected code; 
(b) a test to verify integrity of some or all of the webpage or webapp;

 (c) a test to identify whether the instance of white-box protected code is being executed using a debugger; 
(d) a test to identify whether data relating to, or provided by, the webpage or webapp is being, or has been, copied; 
(e) a test to identify whether validation of data fields of the webpage or webapp is turned on or off; 

(f) a test to identify whether blocking of advertisements is turned on or off.


4. The method of claim 3, wherein the test to verify integrity of some or all of the webpage or webapp comprises verifying integrity of some or all of the DOM of the webpage or webapp.

11. A method for securing a webpage or a webapp processed by a browser executing on a client system, the method comprising, at a control system communicably connected to the client system via a network: 
receiving a message from the client system, the message comprising message data for use by the control system to perform one or more security tests, the message generated by an instance of white-box protected code being executed by the browser; performing the one or more security tests using the message data; 
generating a response based, at least in part, on the message; 
and sending the response to the client system for processing by the client system; wherein the response comprises response data and wherein the instance of white-box protected code is arranged to generate, based on the response data, message data of a subsequent message for use by the control system to perform the one or more security tests.

13. The method of claim 11, 
wherein the one or more security tests comprises one or more of: (a) a test to verify integrity of some or all of the instance of white-box protected code; (b) a test to verify integrity of some or all of the webpage or webapp;

(c) a test to identify whether the instance of white-box protected code is being executed using a debugger; 
(d) a test to identify whether data relating to, or provided by, the webpage or webapp is being, or has been, copied; 
(e) a test to identify whether validation of data fields of the webpage or webapp is turned on or off; 

(f) a test to identify whether blocking of advertisements is turned on or off.


14. The method of claim 13, wherein the test to verify integrity of some or all of the webpage or webapp comprises verifying integrity of some or all of the DOM of the webpage or webapp.

35. A method for securing a webpage or a webapp processed by a browser executing on a client system, the method comprising the browser executing an instance of white-box protected code, wherein execution of the instance of white-box protected code causes the client system to: 
generate a message comprising message data for use by a control system to perform one or more security tests, the control system communicably connected to the client system via a network; 
send the message to the control system to enable the control system to perform the one or more security tests using the message data; 
receive a response from the control system based, at least in part, on the message; and 
process the response; wherein said webpage or webapp is arranged to interact with a service system communicably connected to the client system via a network, wherein the message comprises a request to be sent to the service system; and 

wherein the service system provides financial services and the webpage or webapp provides access to the financial services, 


wherein the financial services comprise one or more of: 

accessing a financial account; and/or financially interacting with a merchant.

24. A method for securing a webpage or a webapp processed by a browser executing on a client system, the method comprising, at a control system communicably connected to the client system via a network: 
receiving a message from the client system, the message comprising message data for use by the control system to perform one or more security tests, the message generated by an instance of white-box protected code being executed by the browser; performing the one or more security tests using the message data; 
generating a response based, at least in part, on the message; and 
sending the response to the client system for processing by the client system; 

wherein said webpage or webapp is arranged to interact with a service system communicably connected to the client system via a network, wherein the message comprises a request to be sent to the service system, 

wherein the service system provides financial services and the webpage or webapp provides access to the financial services, 


wherein the financial services comprise one or more of: accessing a financial account; and/or financially interacting with a merchant.



11. A method for securing a webpage or a webapp processed by a browser executing on a client system, the method comprising, at a control system communicably connected to the client system via a network: 
receiving a message from the client system, the message comprising message data for use by the control system to perform one or more security tests, the message generated by an instance of white-box protected code being executed by the browser; performing the one or more security tests using the message data; 
generating a response based, at least in part, on the message; 
and sending the response to the client system for processing by the client system;

18. The method of claim 11, wherein said webpage or webapp is arranged to interact with a service system communicably connected to the client system via a network, wherein the message comprises a request to be sent to the service system.

19. The method of claim 18, comprising one or more of: 
(a) the control system interacting with the service system; 
(b) determining, based on an outcome of the one or more security tests, whether the control system should interact with the service system 
and, if it is determined that the control system should interact with the service system, the control system interacting with the service system;

(c) the control system storing data, based on the message, in a repository for subsequent access by the service system; 


and (d) the control system providing the service system an indication of an outcome of the one or more security tests.


20. The method of claim 19, wherein one or both of the following apply: (a) the response is generated based, at least in part, on the interaction of the control system with the service system; 

and (b) the response comprises a reply, from the service system, to the request.







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW B SMITHERS whose telephone number is (571)272-3876. The examiner can normally be reached 8:00-4:00 (Teleworking).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 571-272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW SMITHERS/
Primary Examiner
Art Unit 2437